Citation Nr: 0838679	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-17 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss disability.  

2.  Entitlement to service connection for a gastrointestinal 
disability.  

3.  Entitlement to an increased disability rating for 
hemorrhoids, rated as 10 percent disabling as of November 4, 
2004, and as noncompensable prior to that date.  

4.  Entitlement to an increased initial disability rating for 
erectile dysfunction, rated as 20 percent disabling as of 
September 28, 2006, and as noncompensable prior to that date.  

5.  Entitlement to an increased (compensable) disability 
rating for right hydrocele and scrotal adhesions.  

6.  Entitlement to an increased disability rating for 
lumbosacral strain, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to April 
1994.  His awards and decorations include the Bronze Star 
Medal with "V device," the Combat Infantry Badge, and the 
Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.  

During the course of this appeal, an increased rating was 
granted for hemorrhoids and service connection was granted 
for erectile dysfunction.  The veteran seeks higher ratings 
for these disabilities.  In addition, although the claim for 
a compensable rating for right hydrocele and scrotal 
adhesions remains in appellate status, the RO granted a 
separate rating for scar of the scrotum in August 2007.  That 
rating is not on appeal.  

The issues of entitlement to increased ratings for right 
hydrocele with scrotal adhesions and lumbosacral strain, and 
entitlement to service connection for a gastrointestinal and 
hearing loss disabilities are addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  In a July 1994 rating decision, the RO denied service 
connection for bilateral hearing loss disability; although 
notified of the denial, the veteran failed to initiate an 
appeal.

2.  Evidence associated with the claims file since the RO's 
1994 denial, includes evidence that is not cumulative or 
redundant of the evidence previously of record and is so 
significant that it must considered in order to fairly decide 
the merits of the claim.

3.  Prior to November 4, 2004, the veteran had no more than 
moderate external or internal hemorrhoids.  

4.  On and after November 4, 2004, the veteran's hemorrhoids 
were not more than large and thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences; 
neither persistent bleeding with secondary anemia nor 
fissures were present.

5.  Erectile dysfunction is productive of penis deformity 
with loss of erectile power as of September 28, 2006, but not 
at any time prior to that date.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2003).

2.  The criteria for a compensable rating for hemorrhoids 
have not been met prior to November 4, 2004; the criteria for 
a disability rating higher than 10 percent have not been met 
on or after November 4, 2004.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2007).

3.  The criteria for an initial compensable rating for 
erectile dysfunction have not been met prior to September 28, 
2006; the criteria for a disability rating higher than 20 
percent have not been met on or after September 28, 2006.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115b, 
Diagnostic Code 7522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings and to 
reopen the claim of service connection for bilateral hearing 
loss disability.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

As explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claim to reopen.  Therefore, no further 
development is required with respect to this matter.

With respect to the initial rating and increased rating 
claims decided herein, the record reflects that the veteran 
was provided the required notice in letters mailed in May 
2001 (erectile dysfunction), May 2002 (hemorrhoids) and in 
the cover letter sent with the October 2007 Supplemental 
Statement of the Case (both disabilities).  These letters 
informed the veteran that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of his hemorrhoids and the 
effect that worsening has on his employment and daily life.  
They provided appropriate notice with respect to the 
effective-date element of the claims.  They also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disabilities on the veteran's 
employment, and statements from persons concerning their 
observations of how the disabilities have affected the 
veteran.  They also informed the veteran of the assistance 
that VA would provide to obtain evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the hemorrhoids would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.  

Although the veteran was not provided all required notice 
before the initial adjudication of the claims, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either rating claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2007), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

Disability Ratings-General Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2007).

Analysis

Claim to Reopen

In a July 1994 rating decision, the RO denied service 
connection for bilateral hearing loss disability; although 
notified of the denial, the veteran failed to initiate an 
appeal.  The record at that time included the report of a VA 
examination in June 1994 showing that the veteran did not 
have sufficient hearing impairment to qualify as a disability 
for VA purposes under 38 C.F.R. § 3.385.  The RO concluded 
that the veteran had no hearing loss disability.  

Evidence associated with the claims file since the RO's 1994 
denial includes VA and private treatment records and the 
veteran's statements.  The veteran contends that he has had 
hearing loss since the 1993 blast trauma he experienced in 
Mogadishu while in service.  The Board notes that service 
connection for tinnitus related to tympanic membrane rupture 
as a result of the blast was granted in June 1994.  More 
recent treatment records from Walter Reed Medical Center show 
findings of hearing loss and suggest that the hearing loss 
might be sufficient to constitute a disability by VA 
standards.  

Walter Reed Audiometric results in April 2001 were as 
follows:

Hertz (Hz)	500	1000	2000	3000	4000 
        Right	20	25	20	25	25 
        Left	30	30	20	20	40

Conductive hearing loss was diagnosed.

VA treatment records show the following audiometric results 
in November 2001:

Hertz (Hz)	500	1000	2000	3000	4000 
        Left	10	20	10	15	30 
        Right	15	10	15	25	30
Maryland CNC speech recognition scores were 96% bilaterally.  
The diagnosis was mild to moderate sensorineural hearing loss 
bilaterally.

Considering the facts of this particular case, the Board 
finds this evidence both new and material as to the claim of 
service connection for hearing loss.  Therefore, the claim of 
service connection for bilateral hearing loss disability is 
reopened.  

Disability Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to either disability.  

A.  Hemorrhoids

Hemorrhoids (internal and external) are rated in accordance 
with 38 C.F.R. § 4.114, Diagnostic Code 7336.  A 
noncompensable rating is warranted for mild or moderate 
disability.  A 10 percent rating is warranted for large or 
thrombotic hemorrhoids, which are irreducible and which have 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent rating is warranted when there is persistent 
bleeding and secondary anemia, or with fissures.  

Service connection for hemorrhoids was granted in October 
1994.  The veteran filed his claim for a compensable rating 
for hemorrhoids in November 2001.  An increased rating was 
initially denied.  The veteran appealed, and an increased 
rating to 10 percent was granted effective November 4, 2004.  
Following a review of the record, the Board concludes that a 
compensable rating is not warranted prior to November 4, 
2004, and a rating in excess of 10 percent is not warranted 
as of November 4, 2004.  

VA outpatient treatment records reflect that the veteran was 
found to have prolapsed internal hemorrhoids on November 4, 
2004.  A note in August 2005 reflects these were easily 
reducible.  The veteran nonetheless reported in April 2006 
that he had pain with bowel movements and bleeding daily.  

As to the record prior to November 4, 2004, the records 
reflect repeatedly normal or minimal findings.  VA treatment 
records show that chronic hemorrhoids were identified in 
November 2001 and characterized by blood with every bowel 
movement.  In February 2002 it was noted that the veteran was 
using Anusol rectal suppositories with good relief.  He 
reported that he had been found to hemorrhoids during a 
colonoscopy.  On VA examination in July 2002, no hemorrhoid 
pathology was identified.  Blood work was normal.  The 
diagnosis was persistent bleeding and occasional prolapse of 
internal hemorrhoid.  

Thus, for the time period prior to November 4, 2004, there 
was no more than mild or moderate disability.  Large or 
thrombotic hemorrhoids which are irreducible and which have 
excessive redundant tissue, evidencing frequent recurrences, 
were not shown.  

As of November 4, 2004, the record is more consistent with 
large or thrombotic hemorrhoids which are irreducible and 
which have excessive redundant tissue, evidencing frequent 
recurrences.  However, there remains a lack of fissures or 
persistent bleeding with secondary anemia.  Blood testing in 
March 2006 and May 2007 showed normal findings.  A September 
2007 report from the Hemorrhoid Relief Center notes treatment 
for internal hemorrhoids since November 2004 which included 
infrared treatment and surgical excision in August 2006.  The 
veteran's complaints included bleeding and burning.  No 
active hemorrhoid bleeding or lesion was noted on internal 
examination but three inflamed hemorrhoids were observed.  
Infrared treatments were conducted in order to accomplish 
complete or near complete resolution of internal hemorrhoids 
and their associated symptoms.  

Thus, while the hemorrhoids have been large and with 
associated bleeding, there have been no fissures.  Moreover, 
there was no evidence of secondary anemia.  In fact, blood 
work has been normal.

In light of the foregoing, the Board finds that the 
manifestations of the veteran's hemorrhoids do not meet or 
more nearly approximate the criteria for an initial 
compensable rating prior to November 4, 2004, or for an 
evaluation in excess of 10 percent as of that date.  
Accordingly, this claim must be denied.

B.  Erectile Dysfunction

Service connection for this disability was granted in October 
2001.  The veteran appealed the initiation noncompensable 
rating.  The veteran's erectile dysfunction is currently 
evaluated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 
7522.  The disability was rated as noncompensable prior to 
September 28, 2006, and as 20 percent disabling as of that 
date.  

Diagnostic Code 7522, provides for a 20 percent rating for 
deformity of the penis with loss of erectile power.  There is 
no other rating under this code.  

Upon a review of the record, the Board finds that the veteran 
is not entitled to a compensable rating for erectile 
dysfunction prior to September 28, 2006, as there is no 
finding consistent with deformity of the penis with loss of 
erectile power prior to that date.  As of that date, there 
are findings suggestive of erectile dysfunction with penile 
curvature with erection.  Records from the National Naval 
Medical Center dated that date show Peyronie's disease.  A 
history of shrapnel injury to the pelvis associated with the 
1993 blast trauma was noted.  It was also noted that Viagra 
and other drugs had worked in the past for a short time.  The 
Board notes parenthetically that in recognition of the 
veteran's impotence, he has been awarded special monthly 
compensation based on loss of use of a creative organ.

The record is void of any evidence of penile deformity prior 
to September 28, 2006.  As such, the veteran is not entitled 
to an initial compensable rating under Diagnostic Code 7522 
prior to that date.  As of that date, the veteran does 
demonstrate the requirements for the 20 percent rating.  
Diagnostic Code 7522 does not provide for more than a 20 
percent rating and there is no other schedular basis for 
rating this disability as more than 20 percent disabling.  
Accordingly, this claim must also be denied.

C.  Other Considerations

Consideration has been given to assigning staged ratings in 
addition to those already assigned; however, at no time 
during the periods in question have the service-connected 
disabilities warranted a higher rating than the ratings 
already assigned.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether this case, or any component 
thereof, should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration.  By regulation, an extra-schedular rating may 
be assigned where the schedular criteria are inadequate and 
there are exceptional factors such as the need for frequent 
hospitalization or marked interference with employment.  38 
C.F.R. § 3.321(a) (2007).  In determining whether a case 
should be referred for extra-schedular consideration, the 
Board must compare the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for the 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Here, the record reflects that the veteran has not required 
frequent hospitalizations for his hemorrhoids or erectile 
dysfunction, and that the manifestations of these 
disabilities are consistent with those contemplated by the 
schedular criteria.  Accordingly, the Board has concluded 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

New and material evidence having been presented, reopening of 
the claim of entitlement to service connection for bilateral 
hearing loss disability is granted.

Entitlement to an increased rating for hemorrhoids is denied.

Entitlement to a higher initial rating for erectile 
dysfunction is denied.


REMAND

It appears from recent treatment records that the veteran's 
service-connected low back disorder might have increased in 
severity since the last VA examination to determine the 
degree of severity of the disability.  Specifically, VA 
treatment records show that in August 2007 he could not bend 
forward due to back pain.  Rotation and bending caused right-
sided low back pain.  A follow-up MRI was scheduled for six 
months after this, at a time when he would be "totally off 
steroid injection for more than 6 months; and no more such 
injections..."  The examiner noted that the pain was due to 
multifactorial spinal instability including ligament, muscle 
and bone issues in addition to mild scoliosis of the 
lumbosacral spine.  Given the current complaints and 
findings, the Board finds that the veteran should be afforded 
another VA examination to determine the current degree of 
severity of this disability.

As to the claim of increased rating for right hydrocele and 
scrotal adhesions, a remand is required in order for an 
examination to be conducted to assess the level of voiding or 
renal dysfunction present due to this disability.  See 
38 C.F.R. § 4.115a, 4.115b, Diagnostic Code 7529. 

As to the claim of service connection for a gastrointestinal 
disability, the veteran has recently been diagnosed with 
gastroesophageal reflux disease.  He has reported for 
treatment purposes that he has had stomach problems since the 
1993 blast trauma in service.  In consideration of the 
current diagnosis, the Board finds that the claim should be 
remanded for a VA examination and an opinion as to the 
relationship between any current gastrointestinal pathology 
and service.  

As to the reopened claim for service connection for bilateral 
hearing loss disability, the veteran should be afforded a 
thorough audiology evaluation to determine whether there is 
current hearing loss disability related to service.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to 
provide any outstanding medical records 
pertaining to treatment or evaluation of 
his low back disability, right hydrocele 
with scrotal adhesions, gastrointestinal 
disorder and bilateral hearing loss, or 
the identifying information and any 
necessary authorization to enable VA to 
obtain such records on his behalf.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  In any event, the RO or the AMC 
should obtain a copy of any pertinent VA 
outpatient records for the period since 
August 2007.

4.  Then, the veteran should be afforded 
an examination to determine the current 
degree of severity of his service-
connected low back disability.  The 
claims folders must be made available to 
and reviewed by the examiner.

All indicated studies, including range of 
motion studies in degrees, should be 
performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.

The rationale for all opinions expressed 
should also be provided.

5.  The veteran should also be afforded 
an examination to determine the current 
degree of severity of his service- 
connected right hydrocele and scrotal 
adhesions, including the degree of any 
renal or voiding dysfunction present as 
set forth at 38 C.F.R. § 4.115a.  The 
claims folders must be made available to 
and reviewed by the examiner.

Any indicated studies should be 
performed.

6.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present 
gastrointestinal disorders.  The claims 
folder must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

Based upon the examination results and 
the review of the claims folders, the 
examiner should provide an opinion with 
respect to each currently present 
gastrointestinal disorder as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to service or was 
caused or permanently worsened by 
service-connected disability or 
disabilities.

The rationale for all opinions expressed 
must also be provided.

7.  The veteran should be afforded an 
audiology evaluation.  The claims folders 
must be made available to and reviewed by 
the examiner.  All required testing must 
be accomplished.  If the veteran is found 
to have hearing loss disability in either 
ear, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disability is etiologically due to 
service, specifically the blast injury in 
service.  The rationale for the opinion 
should also be provided.

8.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

9.  Then, the RO or the AMC should 
readjudicate the remanded claims.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response 
before the case is returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


